Title: To George Washington from William Pearce, 17 April 1796
From: Pearce, William
To: Washington, George


        
          Sir
          Mount vernon april 17th 1796
        
        I have Recevd your Letter of the 10th Instant with Respect to the price of Flour It sells In alexandria for a 11 or 12 dollars ⅌ Barrell at most for cash and I beleve some Gives 13 Dollars ⅌ Barrell on a Creddit of 60 days—Mr Smith has Returnd from New york and I have Sounded him on the subject of buying yours at 15 Dollars ⅌ Barrell at the c[r]edit he offered to take it at before he went from home But he sais he would not buy flour now at that price at a Creddit of 6 months—and the most he would give

now on that Creddit would be 14 dollars ⅌ barell for superfine and 13 [1]/2 Dollars ⅌ Barrell for fine.
        Mr Robert Lewis has been here and has paid Into my hands £169.17.6 and said he should Leave a draft In alexandria for £40 more. but That I have not yet Recevd—he sais it will not sut him to take the Jack Compound as it was too Late In the season before he got notice of it.
        The weather still keeps dry we have not had any rain yet to do any good. thare was a small shour Last friday eve[n]ing which only Lasted for a few minutes I fear that all the wheat barly & oats will be all Ruined with the Drouth. you mention that you ware affraid that the fences ware not put up well or Elese they would not have blown down so often but I can assure you that they ware well made and I do not think you will dislike them when you see them But the wind was so Voilent hard that they could not possable stand aganst it all the Nieghbourhood shared the same fate.
        The appearon[c]e for Catching herring Is better Than It was but we have not Caught Scarcely any shad—and I do not beleve many will be Caught here this season. and we have an Exelent Seine and a Greater Length of Rope those say who are used to the fishery than they Ever saw used here before.
        Miss Marriah washington & her brothers are all well now—when I wrote you befor Charles was ve[r]y Sick but he is now quite Recovred. I am with the Greatest Respect Sir you[r] Humb. Servt
        
          William Pearce
        
      